Case 1:20-cv-21601-KMW Document 39 Entered on FLSD Docket 05/18/2020 Page 1 of 17



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               Case No. 20-21601-CIV-WILLIAMS



    UNITED STATES OF AMERICA,
                                     Plaintiff,
                       vs.
    GENESIS II CHURCH OF HEALTH
      AND HEALING;
    MARK GRENON;
    JOSEPH GRENON;
    JORDAN GRENON; and
    JONATHAN GRENON,

                                 Defendants.




             GOVERNMENT’S SUPPLEMENTAL MEMORANDUM IN SUPPORT
                  OF ITS MOTION FOR AN ORDER TO SHOW CAUSE
               WHY DEFENDANTS SHOULD NOT BE HELD IN CONTEMPT


          During the May 11, 2020 hearing on the government’s Motion for an Order to Show Cause

   Why Defendants Should Not Be Held in Contempt (D.E. 23), this Court authorized additional

   briefing and submission of authorities on two issues: (1) whether Defendants’ statements regarding

   MMS products on their internet websites amount to “labeling” in violation of this Court’s Orders;

   and (2) what the United States views as an appropriate remedy should the Court conclude that

   Defendants are in contempt of its Orders. In response, the government provides case law

   addressing the substantive law on labeling and demonstrates that Defendants are in clear violation

   of the Court’s Orders because they continue to engage in labeling MMS through their websites

   and—as recently as just a few days ago—continue to distribute their fraudulent MMS products in

   interstate commerce. Accordingly, because Defendants are in violation of the Court’s Orders, the
Case 1:20-cv-21601-KMW Document 39 Entered on FLSD Docket 05/18/2020 Page 2 of 17




   government recommends the Court hold Defendants in contempt and order the assessment of a

   daily fine against Defendants with a possible escalation to incarceration.1

           A. UNDER THE FEDERAL FOOD, DRUG, AND COSMETIC ACT, “LABELING” IS BROADLY
              DEFINED
           Under the Federal Food, Drug, and Cosmetic Act (“FDCA”), “labeling” includes “all labels

   and other written, printed, or graphic matter (1) upon any article or any of its containers or

   wrappers, or (2) accompanying such article.” 21 U.S.C. § 321(m) (emphasis added). Defendants’

   websites clearly fall within the second clause.

           In Kordel v. United States, 335 U.S. 345 (1948), the Supreme Court explained what it

   means to “accompany” an article within the meaning of 21 U.S.C. § 321(m). As the Court held,

   “physical attachment or contiguity is unnecessary” for literature to “accompany” an article and be

   considered “labeling” under the [FDCA].” Id. at 351. Rather, “[o]ne article or thing is accompanied

   by another when it supplements or explains it .... It is the textual relationship that is significant.”

   Id. at 350 (emphasis added). For that reason, the Court in Kordel upheld the Defendant’s conviction

   where the false and misleading “statements in circulars or pamphlets” “[were] designed for use in

   the distribution and sale of the drug, and [they were] so used.” Id. at 346, 351.” Id. The Court

   further noted that “[t]he advertising which we have here performs the same function as it would if

   it were on the article or on the containers or wrappers.” Id. at 351. The Court characterized the

   interdependent booklets and drugs as “parts of an integrated distribution program.” Id. at 350.



      1
          The United States initially filed its Motion for an Order to Show Cause while the temporary
          restraining order was in effect, but before the Court had issued the preliminary injunction.
          As a result, the government’s motion only addresses conduct that violated the TRO. Although
          the TRO has since been superseded by the preliminary injunction, the provisions enjoining
          Defendants in both orders are identical; Defendant’s conduct spans across both orders’
          existence and equally violates both. Accordingly, to the extent the Court deems it necessary,
          the United States respectfully amends and renews its Motion for an Order to Show Cause to
          allege that Defendants’ continuing conduct is in disobedience of both the temporary
          restraining order and the preliminary injunction.


                                                     2
Case 1:20-cv-21601-KMW Document 39 Entered on FLSD Docket 05/18/2020 Page 3 of 17




          The same day that it decided Kordel, the Supreme Court also decided United States v.

   Urbuteit, 335 U.S. 355 (1948). The question in Urbuteit was whether leaflets that were distributed

   after the shipment of the defendant’s medical devices constituted labeling under the FDCA.

   Applying its holding in Kordel, the Court found the temporal gap between shipment of the devices

   and the literature to be immaterial because “the advertising matter that was sent was designed to

   serve and did in fact serve the purposes of labeling.” 335 U.S. at 357. Measuring the two

   transactions (i.e., the shipment of the leaflets and the shipment of the devices) by “functional

   standards,” the Court found that they were “integrated.” Id. In other words, because the leaflets at

   issue “explained the usefulness of the device in the diagnosis, treatment, and cure of various

   diseases,” the Court reasoned, they constituted labeling under the FDCA. Id.; see also United States

   v. Urbuteit, 336 U.S. 804, 805 (1949) (on appeal from remand, clarifying that “the fact of separate

   shipments of machines and leaflets was immaterial. The controlling factors were whether the

   leaflets were designed for use with the machine and whether they were so used.”).

          The FDCA’s “labeling” definition is thus quite broad, and courts have limited its reach only

   in extreme cases. For example, while literature displayed in a store was labeling when there was

   evidence that the literature was used to promote the sale of honey, United States v. 250 Jars, etc.,

   of U.S. Fancy Pure Honey, 218 F. Supp. 208 (E.D. Mich. 1963), aff’d, 344 F.2d 288 (6th Cir. 1965),

   books in a store that mentioned certain products by name were not labeling when there was “no

   basis for finding that [the store in which both were displayed] did more than carry two related

   products.” United States v. 24 Bottles ... “Sterling Vinegar & Honey, Etc.,” 338 F.2d 157, 159 (2d

   Cir. 1964). See also United States v. Hanafy, 302 F.3d 485, 486 (5th Cir. 2002) (“merely identifying

   the contents of a shipping tray with no more information than that which is already upon the articles

   themselves” did not rise to level of labeling).




                                                     3
Case 1:20-cv-21601-KMW Document 39 Entered on FLSD Docket 05/18/2020 Page 4 of 17




          Under Kordel, Urbuteit, and their progeny, “the term ‘labeling’ must be given a broad

   meaning to include all literature used in the sale of food and drugs, whether or not it is shipped

   into interstate commerce along with the article.” V.E. Irons, Inc. v. United States, 244 F.2d 34, 39

   (1st Cir. 1957), cert. denied, 354 U.S. 923 (1957). See also United States v. 7 Jugs, Etc., 53 F.

   Supp. 746, 753 (D. Minn. 1944) (stating that “the word ‘accompany’ should be given an

   interpretation which accords with the Congressional purpose,” and citing legislative history

   showing that “labeling” was meant to include “all circulars and material ... that may in any form

   whatever accompany the article”) (emphasis added).

          B. DEFENDANTS’ WEBSITES MAKE CLAIMS REGARDING MMS’ INTENDED USES AND
             ARE LABELING UNDER THE FDCA
          In its opening motion for preliminary relief and accompanying declarations (D.E. 3), the

   United States more thoroughly described the content of Defendants’ interrelated websites. See, Pl.

   Mot. for TRO, at 6–8 (D.E. 3) & accompanying declarations of Tiffany Petty and Jason Humbert

   (D.E. 3-1 & 3-2). Those websites—still in operation today—continue to provide false and

   misleading information to the public about Defendants’ unapproved new drug, MMS. Specifically,

   the overt purpose of these websites is to “explain[] the usefulness of the [drug] in the diagnosis,

   treatment, and cure” of diseases. Urbuteit, 335 U.S. at 357. As explained in the government’s

   Motion to Show Cause, these same websites also continue to direct consumers on how to obtain

   MMS from other components of Defendant Genesis II Church of Health and Healing (“Genesis”).

   See Pl. Mot. for Or. to Show Cause, at 3–4 (D.E. 23) and Supp. Decl. of Jason Humbert (“Humbert

   Decl. II”) (D.E. 23-1) (describing how Genesis’s sales website directs consumers to contact

   Genesis by email, describing email exchange with Defendant Jordan Grenon, and Genesis website

   that continues to provide instructions to contact other Genesis “Church Providers” of MMS).

          The interrelated Genesis websites bear the “distinguishing characteristic” that, “in some

   manner or another, [they are] presented to the customer in immediate connection with his view and


                                                    4
Case 1:20-cv-21601-KMW Document 39 Entered on FLSD Docket 05/18/2020 Page 5 of 17




   his purchase of the product.” 24 Bottles, 338 F.2d at 159. It is manifestly evident, especially when

   taken together, that all of the Genesis websites are part of an integrated distribution program for

   Genesis’s MMS product, both directly—through the named defendants—and indirectly through

   the various arms, branches, chapters, and members of the organization. Because Defendants’

   websites constitute written, printed, and graphic material that “supplements or explains” MMS,

   including how to use it to treat different diseases, the websites are labeling.

          To conclude that Defendants’ websites constitute labeling under the FDCA would hardly

   be novel or extraordinary. There are myriad examples of federal courts concluding that websites

   like Defendants’ constitute labeling. See, e.g., United States v. Innovative Biodefense, Inc., No.

   SACV180996DOCJDEX, 2019 WL 2428670, at *4 (C.D. Cal. Feb. 22, 2019) (focusing on

   whether the content of the website relates specifically to the drug to determine whether that website

   constituted part of drug’s labeling and noting that “majority of district courts that have considered

   the issue have determined that statements on a drug product’s website generally constitute part of

   the product’s labeling.”); United States v. S Hackett Marketing LLC, No. 17-04911, 2018 WL

   4146606, at *3 (D.N.J. Aug. 30, 2018) (granting default judgment and permanent injunction

   against defendants who distributed unapproved new drugs through “hundreds of websites” and

   finding that drug’s labeling “includes … Defendants’ websites from which the products may be

   ordered.”); United States v. BioAnue Labs., Inc., No. 5:13-CV-188, 2014 WL 3696662, at *6 (M.D.

   Ga. July 23, 2014) (issuing permanent injunction after finding that “the various websites from

   which the products are peddled,” including separate websites run by associated persons containing

   testimonials of product’s users, were “clearly relevant as labeling”); United States v. Berst, No. 11-

   cv-6370, 2012 WL 4361408, at *4 (D. Or. Aug. 12, 2012) (issuing permanent injunction against

   defendants who sold unapproved new drugs to treat, inter alia, cancer and hypertension via website

   and finding that website “qualifies as labeling within the meaning of the FDCA”).




                                                     5
Case 1:20-cv-21601-KMW Document 39 Entered on FLSD Docket 05/18/2020 Page 6 of 17




          Indeed, in a remarkably similar case, Chief Judge Moore of this Court recognized that

   websites promoting the unapproved new drug were labeling. See United States v. Flu Fighter

   Corp., No. 05-61940-CIV, 2009 WL 10668958, at *4 n.2 (S.D. Fla. Feb. 11, 2009) (“Defendant’s

   website, www.cancercure.org, qualified as labeling for [the unapproved new drug].”). In Flu

   Fighter, the defendants were distributing a product called “Cancer Control” that they claimed could

   effectively treat “breast, lung, prostate, colon, skin, liver, blood (leukemia), kidney, pancreas, brain

   and most other forms of … cancer within six weeks.” Id. at *1. As in the present case, this Court

   also found that that the drug’s labeling—the websites—was false and misleading because they

   contained “numerous false claims.” Id. at *5. Notably, the Flu Fighter defendants were held in civil

   contempt for failing to disable the websites promoting their product, as this Court’s temporary

   restraining order required. Id. at *1; see also slip op., United States v. Flu Fighter Corp., No. 05-

   cv-61940, at 9 (S.D. Fla. July 26, 2006) (“Flu Fighter I”) (holding defendants in civil contempt).

          C. DEFENDANTS CONTINUE TO DISTRIBUTE MMS IN VIOLATION OF THIS COURT’S
             ORDERS
          Since its initial motion on this issue, the United States has developed additional evidence

   establishing that Defendants continue to indirectly distribute MMS in violation of this Court’s

   orders. On May 12, 2020, nearly a month after this Court first enjoined Defendants and the day

   after the show cause hearing, an FDA investigator using a fictitious identity received a coupon for

   ten percent off to be used “for your next order” through a subscription he made to Genesis’s

   newsletter on the organization’s website, www.genesis2church.ch. Second Supp. Decl. of Jason

   Humbert (“Humbert Decl. III), at ¶ 5 (attached as Ex. 1). That same day, using the fictitious

   identity, the FDA investigator sent an email to Defendant Jordan Grenon about use of the “10%

   off” coupon. Id.

          Defendant Jordan Grenon responded by email later the same day. Id. at ¶ 6. The May 12

   email response was identical to the email a different FDA fictitious identity received during an


                                                      6
Case 1:20-cv-21601-KMW Document 39 Entered on FLSD Docket 05/18/2020 Page 7 of 17




   earlier undercover interaction seeking to purchase MMS from Genesis on April 25, 2020. Id. See

   also Humbert Decl. II, at ¶ 7 (D.E. 23-1). As in the prior contact, Defendant Jordan Grenon stated

   in his email to the putative consumer that Genesis’s direct-to-consumer sales “website is on hold,”

   but “for an alternate source contact in the USA 1-865-654-7147.” Humbert Decl. III, ¶ 6. During

   the April interaction, that telephone number was identified as belonging to an individual known as

   “Bob the Plumber” on various Genesis media programs. Id. at ¶ 7; see also Humbert Decl. II, at

   ¶ 8. In addition to offering “Bob the Plumber” as a conduit to obtain Genesis’s MMS., Jordan

   Grenon’s provided other go-betweens, telling his customer, “for more providers go to

   https://genesis2church.ch/contact-map,” which lists the contact information for numerous arms of

   the Genesis organization from whom customers can obtain MMS products. Humbert Decl. III, ¶ 6.

          The FDA investigator followed Defendant Jordan Grenon’s instructions on the next day,

   May 13, and using a different fictitious identity, called the number that Jordan had provided. Id. at

   ¶ 8. An individual who identified himself only as “Bob” answered the investigator’s call. Id. After

   the FDA investigator explained that he was a consumer who was seeking MMS as a medical

   treatment for himself and his father-in-law, and that Genesis had directed him to make the call,

   Bob agreed to send the drug to the FDA investigator. Id. Bob noted during the call that this

   distribution was in addition to the approximately four or five that he expected to ship to consumers

   on the same day. Id. ¶ 9. The following day, May 14, Bob called the investigator to confirm

   shipment and to advise that he should expect to receive the package within a few days. Id.

          The package, sent from Tennessee, arrived at an FDA undercover mailbox in Virginia on

   May 17. Id. Inside the package were four plastic bottles labeled “MMS” and “Activator.” See

   Hubert Decl., Ex. 7, reproduced as Figure 1, infra. The labels on the bottles of drug also

   prominently displayed the logo of Defendant Genesis II Church and bore the name of Defendant

   “Archbishop Mark Grenon.” The package also contained literature about MMS that referenced




                                                    7
Case 1:20-cv-21601-KMW Document 39 Entered on FLSD Docket 05/18/2020 Page 8 of 17




   multiple Genesis websites, including

   a website that re-directs to a

   testimonial-page containing claims

   that MMS cures, mitigates, treats,

   and/or prevents multiple serious

   diseases, including COVID-19. Id.

   These events demonstrate clearly

   that Defendants are, at a minimum,
                                              Figure 1 ‐ Contents of Package Received from "Bob" on May   ,
   using agents and go-betweens to

   indirectly distribute MMS in violation of this Court’s orders.

          Defendants’ own public admissions further confirm that they continue to indirectly

   distribute MMS, disobeying this Court’s clear mandate. Through various social media posts and

   public pronouncements made during the course of this action, Defendants have openly described

   how they continue to act in concert and participation with various components and constituents of

   their organization in a concerted effort to circumvent the Court’s prohibition on distribution.

          Less than a week after the United States filed its Motion for an Order to Show Cause,

   Defendant Jonathan Grenon published two videos on YouTube (one in English and the other in

   Spanish) in which he continues to tout Genesis’ MMS as an effective treatment for, inter alia,

   dental infection for consumers who may be unable to see a dentist due to COVID-19 restrictions.

   Tr. of Jonathan Grenon, G2 Sacramental Daily Bottle (May 3, 2020), 4–7, attached as Exhibit 2.

   Shot against a backdrop of the Genesis II Church logo, not only does the Jonathan Grenon’s video

   continue to demonstrate MMS’s intended use as a drug, but also discloses that, despite this Court’s

   Order, Defendants’ unlawful drug product continues to be available for distribution through

   various components and branches of the Genesis organization:




                                                     8
Case 1:20-cv-21601-KMW Document 39 Entered on FLSD Docket 05/18/2020 Page 9 of 17



                  [S]eeing how we’ve been attacked, harassed, and basically
                  wrongfully accused … If you’re still seeking our sacraments, there
                  are many members and bishops that are providing it freely, okay?
                  Some people accept donations, and some can freely. Some donate
                  so others can receive freely. So, it’s basically a great system to help
                  others, which we’re commanded to do.”
   Id. at 2–3.

           Defendant Mark Grenon has been even more unabashed in describing Defendants’ use of

   alternate Genesis channels to continue to distribute MMS—openly mocking the Court’s efforts to

   stop Defendants’ continued unlawful distribution of the drug. In yesterday’s weekly G2Voice

   podcast, Defendants Mark and Joseph Grenon proclaimed:

                  MARK GRENON: And that’s why we—we’ve prayed since the
                  beginning, “Lord, just give us a grass-roots growth, a few people that
                  will grow around the world.” And now, they are shutting us down,
                  supposedly? They’re not shutting down our church. This is the voice
                  of the church! Do you sound like—Does it sound like we’re being
                  shut down? We, voluntarily, under duress, ‘cause they got guns in
                  our face, threatening us to throw us in jail, we said, “No, you know
                  what? We’re going to just stop and pray.” … We haven’t—we
                  haven’t sent out one sacrament since April 17. But, guess what?
                  Many have been sent out all throughout America and the world to
                  people that need it.

                  JOSEPH GRENON: Mmmm-hmm.

                  MARK GRENON: From people we’ve trained. Ha! I love it! This is
                  so good.

   G2Voice Broadcast #191—The Contempt of the Department of Justice Against the 1st Amendment

   and God Continues! What Will “The People” Do?, 11:11 (May 17, 2020) (downloaded using

   iTunes). Later in the podcast, Defendant Mark Grenon repeats this refrain: “We’re still making

   sure everybody get [sic] them [bottles of MMS], but it’s not us. It’s other people doing it. I love

   it!” Id. at 24:57. But this Court’s Orders prohibit Defendants and “Associated Persons” from not

   only “directly” distributing MMS (e.g., direct-to-consumer), but also from doing so indirectly (e.g.,

   through the use of agents or other intervening persons or conditions). See TRO, at 3 (D.E. 4);



                                                    9
Case 1:20-cv-21601-KMW Document 39 Entered on FLSD Docket 05/18/2020 Page 10 of 17




   Prelim. Inj., at 8 (D.E. 26). These statements are patent admissions that Defendants are

   orchestrating the continued distribution of MMS in derogation of this Court’s clear and

   unambiguous orders. Mark Grenon’s own words make explicit that he and his co-defendants are

   “still making sure” that MMS continues to be intentionally distributed through “other people,” i.e.,

   non-defendant components and agents of the Genesis organization, notwithstanding this Court’s

   orders to the contrary. And, strikingly, Defendant Mark Grenon apparently “love[s] it.”

          Taken together, this evidence makes clear that all five Defendants are in contempt of this

   Court. In the month that has passed since first being enjoined, each Defendant intentionally has

   participated in conduct this Court has categorically prohibited:

         Jordan Grenon has provided directions to consumers how to obtain MMS from arms and
          agents of the Genesis organization, which when followed, actually resulted in such
          distribution;

         Jonathan Grenon has posted and published at least one video describing how consumers
          to other Genesis components to have MMS distributed to them, as well as others that
          visually demonstrate how to use MMS for the treatment of disease.

         Mark Grenon and Joseph Grenon have together admitted that they are continuing to
          indirectly cause the distribution of MMS.

         Genesis, through the direction of the other Defendants, continues to be responsible for
          labeling MMS through its various websites and continues to distribute MMS through
          various chapters, branches, arms, members, and other agents of the organization.

   There is clear and convincing evidence that each of the named Defendants in this action have failed

   and refused to obey the clear and unambiguous Orders of this Court. Each should be held in civil

   contempt until compliance with this Court’s Orders is achieved.

          D. DEFENDANTS SHOULD FACE PROGRESSIVELY ESCALATING SANCTIONS—
             INCLUDING INCARCERATION—UNTIL COMPLIANCE IS ACHIEVED

              1. The Legal Standard for Civil Contempt Has Been Met
          Courts have the inherent power to compel compliance with their orders through civil

   contempt proceedings. Citronelle–Mobile Gathering, Inc. v. Watkins, 943 F.2d 1297, 1301 (11th


                                                   10
Case 1:20-cv-21601-KMW Document 39 Entered on FLSD Docket 05/18/2020 Page 11 of 17




   Cir. 1991) (citing Shillitani v. United States, 384 U.S. 364, 370 (1966). The legal standard by which

   to persuade a court to hold a defendant in contempt is that the plaintiff must prove by “clear and

   convincing” evidence that the defendant violated the order in question. This requires proving that

   (1) the allegedly violated order was valid and lawful; (2) the order was clear and unambiguous;

   and (3) the alleged violator had the ability to comply with the order. S.E.C. v. Greenberg, 105 F.

   Supp. 3d. 1342, 1345 (S.D. Fla. 2015) (citing C.F.T.C. v. Wellington Precious Metals, Inc., 950

   F.2d 1525, 1529 (11th Cir. 1992)). To meet the initial burden for a finding of civil contempt, a

   moving party need only show that defendant failed to comply with the court’s order. Van De Velde

   NV v. Felder, No. 15-24096-CIV, 2017 WL 8895345, at *3 (S.D. Fla. May 25, 2017) (citing United

   States v. Rylander, 460 U.S. 752, 755 (1983)). Evidence is clear and convincing when the evidence

   presented “could place in the … fact finder an abiding conviction that the truth of [the] factual

   contentions are highly probable.” Colorado v. New Mexico, 467 U.S. 310, 316 (1984).

          Once the plaintiff satisfies its initial burden of showing the order was violated, the burden

   then shifts to the defendant to come forward with evidence showing in detail why contempt should

   not be found. Watkins, 943 F.2d at 1301. To avoid a finding of contempt, a defendant must show

   that he either did not violate the court order as alleged or that he was excused from complying with

   such order. Mercer v. Mitchell, 908 F.2d 763, 768 (11th Cir. 1990).

              2. Various Sanctions Are Available to the Court to Coerce Compliance, Including
                 Coercive Incarceration
          When imposing sanctions for civil contempt, a court “ha[s] numerous options, among

   them: a coercive daily fine, a compensatory fine, attorneys’ fees and expenses … and coercive

   incarceration.” Watkins, 943 F.2d at 1304. Coercive incarceration is within the inherent power of

   the Court, insofar as it depends on the contemnor’s ability to comply, thereby purging himself of

   contempt. Coercive incarceration is designed to coerce, rather than punish, and therefore the

   ordinary requirements of due process do not attach. Shillitani, 384 U.S. at 369–70; see also S.E.C.


                                                    11
Case 1:20-cv-21601-KMW Document 39 Entered on FLSD Docket 05/18/2020 Page 12 of 17




   v. Solow, 396 Fed. App’x 635 (11th Cir. 2010) (affirming district court’s adjudication of civil

   contempt and ordering defendant’s incarceration until he purged his contempt in compliance with

   court’s directive). With civil contempt, “the contemnor is able to purge the contempt and obtain

   his release by committing an affirmative act.” Int’l Union, United Mine Workers of Am. v. Bagwell,

   512 U.S. 821, 844, (1994) (internal quotation omitted). Accordingly, sanctions imposed for civil

   contempt to coerce compliance “cannot be any greater than necessary to ensure such compliance”

   and may not be so excessive as to be punitive in nature. Watkins, 943 F.2d at 1304; In re Trinity

   Indus., 876 F.2d 1485, 1493 (11th Cir. 1989).

          In a case formerly before this Court, Garza v. Luis Garcia Land Serv. Co., 218 F. Supp. 3d

   1375, 1380-81 (S.D. Fla. 2016), U.S. Magistrate Judge Simonton found the contemnor, Luis

   Martinez, in civil contempt for his repeated failing to appear for a deposition and in court for a

   show cause hearing. Judge Simonton concluded that under the circumstances, the only sanction

   that would likely ensure Martinez’s presence at his deposition was to issue a warrant for his arrest

   if he failed to appear for his deposition at a future date. Id. at 1381. In other words, Judge Simonton

   concluded that Martinez would be given the ability to purge himself of civil contempt by appearing

   for his deposition at a future date certain. If Martinez did not appear and sit for the deposition, then

   a warrant would be issued promptly for his arrest, and he would be incarcerated until he sat for the

   deposition. Id.

              3. Given the Facts of this Case, the United States Recommends a Three-Phase
                 Progressive Approach to Sanctions
          If the Court holds Defendants in contempt of its Orders, then the government respectfully

   recommends an approach that permits Defendants to purge themselves of their contempt, while at

   the same time recognizing that Defendants already have demonstrated a history of repeatedly

   refusing to obey even the most ministerial orders of this Court. See, e.g., Order Requiring Defs. to

   Comply with Rules of Court (D.E. 14) (Apr. 23, 2020). Consequently, the United States


                                                     12
Case 1:20-cv-21601-KMW Document 39 Entered on FLSD Docket 05/18/2020 Page 13 of 17




   recommends that sanctions against Defendants begin with daily fines, but swiftly progress to

   coercive incarceration should pecuniary sanctions prove ineffective to coerce compliance. In this

   way, it is Defendants who are able to exercise control and determine for themselves the level of

   sanctions that will induce compliance.

                  a. Phase I: Ten Days of $1,000 per Day Fines Against All Defendants

          Accordingly, the United States first recommends that a fine be assessed against all of the

   Defendants, jointly and severally, in the amount of $1,000.00 per day that they remain in violation

   of the Court’s Order. Should Defendants present sufficient evidence to the Court of their full and

   complete compliance with all provisions of the preliminary injunction before ten days have

   elapsed, the imposition of any accumulated fine should be permanently stayed.

                  b. Phase II: Issuance of Arrest Warrants and Stay of Execution for Seven Days

          If, after ten calendar days, Defendants fail to demonstrate to the Court full and complete

   compliance with all provisions of the preliminary injunction, then the United States recommends

   that the Court issue warrants for the arrest of each of the individual Defendants: Mark Grenon,

   Joseph Grenon, Jordan Grenon, and Jonathan Grenon. Moreover, the accumulated fine should

   remain in place as to all Defendants, including the Genesis entity.

          In order to provide Defendants with a seven-day grace period in which they would have

   the opportunity to purge their contempt without being brought before the Court, the United States

   will immediately provide notice to the individual Defendants of the warrants after their issuance,

   by email or other reasonable means. The United States recommends that the Court order a stay of

   execution of the arrest warrants for a period of seven days, during which time the United States

   shall hold but not execute the arrest warrants. During this stay, Defendants may purge their

   contempt by providing sufficient evidence to the Court that they are in full compliance with all

   provisions of the preliminary injunction and by paying any fine imposed. Should Defendants




                                                   13
Case 1:20-cv-21601-KMW Document 39 Entered on FLSD Docket 05/18/2020 Page 14 of 17




   successfully purge their contempt, the United States recommends that the Court vacate the arrest

   warrants.

                  c. Phase III: Arrest Warrant Execution and Coercive Incarceration

          Should the individual Defendants fail to purge their contempt at the end of the seven-day

   stay, the United States recommends that the stay automatically expire and that it shall then be

   permitted to execute the warrants and allow the United States Marshals Service (or any other duly

   authorized law enforcement officer) to arrest the individual defendants. Upon such arrest, the

   individual Defendants will be incarcerated until such time as they have fully complied with every

   provision of the preliminary injunction and paid any fine imposed.


                                            CONCLUSION

          The United States respectfully submits that there is clear and convincing evidence that that

   Defendants have violated the valid, lawful, clear, and unambiguous orders of this Court despite

   their ability to comply. As a result, the United States respectfully requests that, absent a showing

   by Defendants that compliance is impossible, the Court enter an Order holding Defendants in

   contempt of this Court and ordering such sanctions as described above.


          Dated this 18th day of May, 2020.




                                        Respectfully submitted,



    JOSEPH H. HUNT                                         ARIANA FAJARDO ORSHAN
    Assistant Attorney General                             United States Attorney
    U.S. Department of Justice

    GUSTAV W. EYLER
    Director
    Consumer Protection Branch



                                                   14
Case 1:20-cv-21601-KMW Document 39 Entered on FLSD Docket 05/18/2020 Page 15 of 17




    Ross S. Goldstein                                     Matthew J. Feeley
    ROSS S. GOLDSTEIN                                     MATTHEW J. FEELEY
    Court ID No. A5502651                                 Florida Bar No. 12908
    Senior Litigation Counsel                             Assistant United States Attorney
    Ross.Goldstein@usdoj.gov                              99 N.E. 4th Street, Suite 300
    202-353-4218 (office)                                 Miami, FL 33132
    202-514-8742 (fax)                                    Matthew.Feeley@usdoj.gov
                                                          305-961-9235 (office)
    David A. Frank                                        305-530-7139 (fax)
    DAVID A. FRANK
    Court ID No. A5500486
    Senior Litigation Counsel
    U.S. Department of Justice
    Consumer Protection Branch
    P.O. Box 386
    Washington, D.C. 20044
    David.Frank@usdoj.gov
    (202) 307-0061 (office)
    (202) 514-8742 (fax)


                                Counsel for the United States of America


   OF COUNSEL:

   ROBERT P. CHARROW
   General Counsel

   STACY CLINE AMIN
   Chief Counsel
   Food and Drug Administration
   Deputy General Counsel
   U.S. Department of Health and Human Services

   ANNAMARIE KEMPIC
   Deputy Chief Counsel, Litigation

   JOSHUA A. DAVENPORT
   Associate Chief Counsel for Enforcement
   U.S. Department of Health and Human Services
   Office of the Chief Counsel
   Food and Drug Administration
   10903 New Hampshire Avenue
   Silver Spring, MD 20993-0002


                                                  15
Case 1:20-cv-21601-KMW Document 39 Entered on FLSD Docket 05/18/2020 Page 16 of 17



                                  CERTIFICATE OF SERVICE

           I hereby certify that on May 18, 2020, I electronically filed the foregoing document with
   the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
   this day on all counsel of record or pro se parties identified on the attached Service List in the
   manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF,
   electronic mail or in some other authorized manner for those counsel or parties who are not
   authorized to receive electronically Notices of Electronic Filing.


                                                By:            s/ Ross S. Goldstein
                                                               Ross S. Goldstein
                                                               Senior Litigation Counsel
                                                               U.S. Department of Justice


                                           SERVICE LIST
                                   United States of America
                                              vs.
                       GENESIS II CHURCH OF HEALTH AND HEALING;
                                       MARK GRENON;
                                      JOSEPH GRENON;
                                   JORDAN GRENON; and
                                    JONATHAN GRENON
                              CASE NO. 20-21601-CIV-WILLIAMS
                       United States District Court Southern District of Florida


     ROSS S. GOLDSTEIN                                 GENESIS II CHURCH OF HEALTH
     Court ID No. A5502651                             AND HEALING
     Senior Litigation Counsel                         contact@genesis2church.is
     Ross.Goldstein@usdoj.gov                          2014 Garden Ln.
     202-353-4218 (office)                             Bradenton, FL 34205
     202-514-8742 (fax)
                                                       MARK GRENON
     DAVID A. FRANK                                    mark@genesis2church.is
     Court ID No. A5500486
     Senior Litigation Counsel                         JOSEPH GRENON
     U.S. Department of Justice                        joseph@genesis2church.is
     Consumer Protection Branch
     P.O. Box 386                                      JORDAN GRENON
     Washington, D.C. 20044                            jordan@genesis2church.is
     David.Frank@usdoj.gov                             6210 35th Avenue West
     (202) 307-0061 (office)                           Bradenton, FL 34209
     (202) 514-8742 (fax)




                                                  16
Case 1:20-cv-21601-KMW Document 39 Entered on FLSD Docket 05/18/2020 Page 17 of 17



     MATTHEW J. FEELEY                               JONATHAN GRENON
     Florida Bar No. 12908                           jonathan@genesis2church.is
     Assistant United States Attorney                2014 Garden Ln.
     99 N.E. 4th Street, Suite 300                   Bradenton, FL 34205
     Miami, FL 33132
     Matthew.Feeley@usdoj.gov                        Defendants
     305-961-9235 (office)
     305-530-7139 (fax)

     Counsel for the United States of America




                                                17
